Exhibit 10.2



2005 Annual Incentive Program Goals and Awards for the Named Executive Officers

Alexander Davern, Chief Financial Officer, Senior Vice President Manufacturing &
IT Operations; Treasurer

1/1/05 Base Salary:
Bonus % Potential:
Bonus Dollars:

$250,000
30%
$75,000

 

2005 Officer Bonus Goal

% Goal Weighting

Goal
$ Value

1) Develop and present to the Board a coordinated plan for obtaining annual
sales growth

10%

$ 7,500

2) Manufacturing to meet delivery and quality goals

20%

$ 15,000

3) Achieve gross margin goal

20%

$ 15,000

4) Ensure 2005 spending within budget

20%

$ 15,000

5) Achieve internal controls goals

15%

$ 11,250

6) Drive down IT & Finance worldwide costs per employee

15%

$ 11,250

Total

100%

$ 75,000



Timothy Dehne, Senior Vice President, Research & Development

1/1/05 Base Salary:
Bonus % Potential:
Bonus Dollars:

$235,000
30%
$70,500

 

2005 Officer Bonus Goal

% Goal Weighting

Goal
$ Value

1) Develop and present to the Board a coordinated plan for obtaining annual
sales growth

10%

$ 7,050

2) Achieve scheduled product development release goals and increase new product
output

30%

$ 21,150

3) Achieve strategic initiative goals

25%

$ 17,625

4) Achieve product revenue goals

25%

$ 17,625

5) Achieve gross margin and EROI goals

10%

$ 7,050

Total

100%

$ 70,500



 

 

Peter Zogas, Senior Vice President Sales & Marketing

1/1/05 Base Salary:
Bonus % Potential:
Bonus Dollars:

$240,000
30%
$72,000

 

2005 Officer Bonus Goal

% Goal
Weighting

Goal $
Value

1) Develop and present to the Board a coordinated plan for obtaining annual
sales growth

10%

$ 7,200

2) Achieve new product revenue goals

25%

$ 18,000

3) Achieve applications goals

25%

$ 18,000

4) Meet quota for major accounts

20%

$ 14,400

5) Achieve keynote delivery goals

20%

$ 14,400

Total

100%

$ 72,000

 

John Graff, Vice President, Marketing, Customer Operations and Investor
Relations

1/1/05 Base Salary:
Bonus % Potential:
Bonus Dollars:

$205,000
20%
$41,000

 

2005 Officer Bonus Goal

% Goal
Weighting

Goal $
Value

1) Achieve product revenue goals

25%

$ 10,250

2) Achieve interactions goals

20%

$ 8,200

3) Achieve web revenue goals

20%

$ 8,200

4) Achieve keynote system goals

20%

$ 8,200

5) Drive down worldwide marketing costs

15%

$ 6,150

Total

100%

$ 41,000